Citation Nr: 0617869	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to April 24, 
2003, based on an initial determination.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from April 24, 2003, based on an initial determination.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1970.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2001 decision by 
the RO which, in part, granted service connection for PTSD 
and assigned a 30 percent evaluation, effective from November 
4, 1999, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  The Board remanded the appeal for additional 
development in December 2003.  By rating action in May 2005, 
the RO assigned an increased rating to 50 percent, effective 
from April 24, 2003.  

In a letter received in August 2005, the veteran's attorney 
raised the additional issue of entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU) due to service-connected disability.  This issue has 
not been developed for appellate review and is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From the initial grant of service connection (November 4, 
1999), to October 15, 2001, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 50 percent schedular 
rating, and no higher.  

3.  From October 15, 2001, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent schedular 
rating, and no higher.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent, 
and no higher, prior to October 15, 2001, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2005).  

2.  The criteria for an increased evaluation to 70 percent, 
and no higher, for PTSD from October 15, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Codes 9411-9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the December 2003 Board remand and a subsequent 
letter dated in April 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case were promulgated in June 2004 and May 2005.  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  The veteran was 
also afforded a VA examination for the specific purpose of 
determining the extent and severity of his PTSD.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board is cognizant that the April 2004 letter did not 
include adequate notice of what was needed to establish a 
disability rating or to establish an earlier effective date.  
However, the effective date assigned for the grant of service 
connection was from the date of receipt of the veteran's 
original claim, which is the earliest effective date 
possible.  38 C.F.R. § 3.400(b)(2)(i).  The veteran was also 
provided with the criteria required for the assignment of an 
evaluation in excess of 30 percent for his PTSD.  Thus, VA 
complied with the procedural statutory requirements of 
§§ 5103(a), 5104(b), and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b), and the lack of VA 
process following the April 2004 letter is considered to be 
harmless error.  See also Dingess, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Law and Regulations

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  In 
this case, the veteran was assigned a 30 percent evaluation 
from November 4, 1999, the date of receipt of his original 
claim to April 24, 2003, and a 50 percent evaluation from 
April 24, 2003.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Analysis

Initially, the Board notes that the veteran was found to be 
totally disabled by the Social Security Administration (SSA) 
in July 2004, effective from October 15, 2001, based 
primarily on VA treatment records.  The disability decision 
referred specifically to a June 2004 opinion by a treating VA 
psychiatrist which was to the effect that the veteran was 
considered markedly impaired in his daily and social 
functioning, and that his symptoms had been severe since 
November 1999.  The report referred to other VA examinations 
and treatment reports and concluded that the veteran was 
totally disabled since he last worked on October 15, 2001.  

However, a review of the actual VA clinical records does not 
reflect a severity of the veteran's PTSD symptoms to the 
extent suggested by the VA psychiatrist, prior to February 
2002.  The Board does not dispute the fact that the veteran 
has not worked since October 2001, nor is the Board on its 
own competent to question the medical basis of the opinion 
that the veteran's PTSD causes severe impairment as neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is not competent 
to offer a diagnosis or medical opinion); Jones v. Principi, 
16 Vet. App. 219, 225 (2002) (Board must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision).  The question, therefore; is 
at what point after his initial claim in November 1999, was 
the veteran's PTSD symptomatology so severe as to warrant a 
rating in excess of 30 percent.  

The material question at issue is whether the veteran had 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater at any time during the pendency of 
this appeal.  38 C.F.R. § 4.130 (2005).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2005).  

The veteran's principal symptomatology prior to October 15, 
2001, included depression, sleep disturbance, occasional 
nightmares, and avoidance behavior.  Despite these problems, 
the evidentiary record shows that he was employed full time 
without any reported lost time at work because of his PTSD 
symptoms.  The evidence shows that he was seen on average of 
about once a month from October 1999 to October 15, 2001, 
with some improvement in his symptoms.  

When examined by VA in December 1999, the veteran reported 
that he had a few friends that he talked to occasionally, and 
said that he enjoyed duck and deer hunting.  He reported 
difficulty at work because of intrusive thoughts, and said 
that he had to go outside for a smoke to calm down.  He did 
not like to be around people and had no interest in 
socializing.  On mental status examination, he was well 
groomed, cooperative, relevant, coherent, and well oriented.  
His speech was clear and there were no signs or symptoms of 
psychosis or delusional thinking.  The diagnoses included 
PTSD and alcohol dependency, in remission.  The Global 
Assessment of Functioning (GAF) score was 58.  

VA outpatient records from January 2000 to June 2001 showed 
that he responded well to medication and that there was some 
improvement in his symptoms.  He reported some depression, 
anhedonia, and fatigue, but indicated that he was doing 
relatively well at work, and that his mood and interest in 
activities had improved since starting on medication.  The 
veteran experienced a relapse of alcohol abuse in November 
2000 and reported increased depression.  In June 2001, he 
reported depression and some memory impairment, which the 
examiner opined may be part of his depression.  The GAF 
scores ranged from 55 to 60 during the relevant period.  

As indicated above, the veteran apparently quit working on 
October 15, 2001.  The first treatment report following his 
termination was in February 2002.  At that time, his mood, 
concentration, and memory were fair.  His thoughts were 
coherent and organized, and there were no delusions, 
hallucinations, or suicidal or homicidal ideations.  His 
insight and judgment were good.  The GAF score was 47.  

Prior to October 15, 2001, the medical evidence of record did 
not reflect any obsessional rituals which interfered with 
routine activities, illogical or irrelevant speech; near-
continuous panic or depression affecting his ability to 
function independently or effectively; impaired impulse 
control, or any difficulty in adapting to stressful 
circumstances.  The veteran never displayed any evidence of 
disorientation or more than mild impairment of memory.  That 
is not to say that the veteran was not impaired by his PTSD.  
Rather, the clinical notes showed that he was somewhat able 
to manage his underlying psychiatric symptoms and made some 
progress in dealing with them through counseling and with 
medication.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms of sleep disturbance, 
intrusive thoughts, and depression on his daily life.  The 
records showed that he continued to have difficulties in many 
areas of his life, particularly interacting with other 
people, and that he displayed periods of frustration and mood 
disturbance.  The fact that he showed some improvement in 
dealing with his symptoms does not diminish the degree of his 
psychiatric impairment.  Prior to October 15, 2001, the 
psychiatric reports consistently assigned GAF scores ranging 
from 55 to 60.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

In this case, the clinical findings from all of the reports 
prior to October 15, 2001, suggest that the veteran had 
occupational and social impairment to the degree contemplated 
under the criteria for an evaluation of 50 percent.  After 
reviewing the evidence of record, the Board concludes that 
the veteran's psychiatric disability picture more closely 
approximated the criteria for a 50 percent schedular rating, 
and no higher, from the initial grant of service connection 
to October 15, 2001.  

The evidence of record does not show that the veteran's 
symptomatology was reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above, prior to October 15, 2001.  The 
evidence does not demonstrate occupational and social 
impairment due to symptoms such as obsessional rituals which 
interfere with routine activities; intermittent, illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

Evaluation in Excess of 50 Percent From October 15, 2001.  

As indicated above, a VA psychiatrist opined in June 2004, 
that the veteran's PTSD symptoms markedly impaired his social 
and industrial functioning.  (See also January 2004 letter).  
While the psychiatrist's clinical notes prior to October 15, 
2001, did not reflect a severity of PTSD symptomatology 
suggested in her letters, subsequent treatment notes indicate 
a worsening of his symptoms from that date.  The primary 
manifestations of his PTSD are sleep disturbance, depression, 
and intrusive thoughts.  The veteran reported that these 
symptoms interfered with his concentration and his ability to 
work as a welder.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Here, the veteran has recurrent nightmares and intrusive 
thoughts daily which impairs his concentration.  While he is 
able to perform the routine functions of daily living, he has 
significant difficulties interacting with other people and 
isolates himself in the community.  After reviewing the 
evidence of record, the Board concludes that his psychiatric 
disability picture more closely approximates the criteria for 
a 70 percent schedular rating, and no higher, from October 
15, 2001.  

Regarding a 100 percent rating, the medical reports from 1999 
to the present, including VA examinations in December 1999 
and April 2004, do not demonstrate total occupational and 
social impairment with symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss of names of close relatives, own occupation or 
own name.  Therefore, a 100 percent evaluation is not 
warranted.  The Board is aware that the veteran reported 
several occasions where he displayed violent behavior by 
shooting his shotgun.  However, these incidents reportedly 
occurred when he was intoxicated.  Furthermore, the veteran 
has never claimed nor does the evidence suggest that he is or 
has been a danger to himself or others.  




ORDER

An increased rating to 50 and no greater, for PTSD prior to 
October 15, 2001, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

An increased rating to 70 and no greater, for PTSD from 
October 15, 2001, is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


